 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 1 of 13 PageID 858




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DONITA HINES,

          Plaintiff,

v.                                               Case No.: 6:20-cv-618-DNF

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


                                 OPINION AND ORDER
          Plaintiff Donita Hines seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for

a period of disability and disability insurance benefits. The Commissioner filed the

Transcript of the proceedings (hereinafter referred to as “Tr.” followed by the

appropriate page number), and the parties filed a joint memorandum setting forth

their respective positions. For the reasons set out herein, the decision of the

Commissioner is REVERSED and REMANDED pursuant to § 205(g) of the

Social Security Act, 42 U.S.C. § 405(g).

     I.        Social Security Act Eligibility, Standard of Review, Procedural
               History, and the ALJ’s Decision
          A.     Social Security Eligibility

          The law defines disability as the inability to do any substantial gainful activity
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 2 of 13 PageID 859




by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do her previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

      B.    Standard of Review

      The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of



                                        -2-
     Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 3 of 13 PageID 860




law are not presumed valid and are reviewed under a de novo standard. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

         The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is     currently   engaged    in   substantial   gainful   employment.    20   C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,

then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).



                                          -3-
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 4 of 13 PageID 861




      If the claimant cannot perform past relevant work, the ALJ must determine at

step five whether the claimant’s RFC permits her to perform other work that exists

in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v), (g), 416.920(a)(4)(v), (g).

At the fifth step, there are two ways in which the ALJ may establish whether the

claimant is capable of performing other work available in the national economy. The

first is by applying the Medical Vocational Guidelines, and the second is by the use

of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239-40 (11th Cir.

2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933 (11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove she is unable

to perform these jobs. Atha, 616 F. App’x at 993.

      C.     Procedural History

      Plaintiff filed an application for a period of disability and disability insurance

benefits on March 2, 2016, alleging disability beginning May 15, 2014. (Tr. 94, 188-

189). The application was denied initially on April 29, 2016, and upon

reconsideration on August 15, 2016. (Tr. 94, 111). Plaintiff requested a hearing and



                                         -4-
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 5 of 13 PageID 862




on January 3, 2019, a hearing was held before Administrative Law Judge (“ALJ”)

Thomas Auble. (Tr. 43-79). On April 4, 2019, the ALJ entered a decision finding

Plaintiff not disabled from May 15, 2014, the alleged onset date, through September

30, 2018, the date last insured. (Tr. 10-23). Plaintiff requested review of the hearing

decision, but the Appeals Council denied Plaintiff’s request on February 8, 2020.

(Tr. 1-5). Plaintiff initiated the instant action by Complaint (Doc. 1) filed on April

9, 2020, and the case is ripe for review. The parties consented to proceed before a

United States Magistrate Judge for all proceedings. (Doc. 19).

      D.     Summary of ALJ’s Decision

      In this matter, the ALJ found Plaintiff last met the insured status requirements

of the Social Security Act on September 30, 2018. (Tr. 12). At step one of the

sequential evaluation, the ALJ found that Plaintiff had not engaged in substantial

gainful activity during the period from the alleged onset date of May 15, 2014,

through the date last insured of September 30, 2018. (Tr. 12). At step two, the ALJ

found that Plaintiff had the following severe impairments: “systemic lupus

erythematosus (“SLE”); rheumatoid arthritis; fibromyalgia; obesity; [and]

polyarthropathy.” (Tr. 13). At step three, the ALJ found that through the date last

insured, Plaintiff did not have an impairment or combination of impairments that

meets or medically equals the severity of any of the listed impairments in 20 C.F.R.




                                         -5-
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 6 of 13 PageID 863




Part 404, Subpart P, Appendix 1 (20 §§ C.F.R. 404.1520(d), 404.1525, and

404.1526). (Tr. 13).

       Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

             After careful consideration of the entire record, the
             undersigned finds that, through the date last insured, the
             claimant had the residual functional capacity to perform a
             range of sedentary work as defined in 20 [C.F.R.] §
             404.1567(a) such that she can lift up to 10 pounds occasionally,
             can stand and walk with normal breaks for about 2 hours in an
             8-hour workday, and can sit with normal breaks for about 6
             hours in an 8-hour workday. She can never climb ladders,
             ropes, or scaffolds, can occasionally climb ramps and stairs,
             and can occasionally balance, stoop, kneel, crouch, and crawl.
             She can occasionally bilaterally reach overhead, and can
             frequently reach bilaterally in all other directions. She can have
             no exposure to extreme cold, extreme heat, humidity, excessive
             vibration, unprotected heights, or hazardous machinery. She
             can perform simple, routine tasks in a low stress job, defined
             as having only occasional decision making and only occasional
             changes in work setting, and such work can have no production
             quota (e.g., no strict production standard and no rigid
             production pace, such as an automated line that the worker
             cannot control).

(Tr. 14-15). At step four and as of the date last insured, the ALJ found that Plaintiff

was unable to perform her past relevant work as a bus driver. (Tr. 21, 67).

       At step five, the ALJ relied on the testimony of a vocational expert to find that

considering Plaintiff’s age, education, work experience, and RFC, there are jobs that

existed in significant numbers in the national economy that Plaintiff could perform.




                                           -6-
    Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 7 of 13 PageID 864




(Tr. 21-22). Specifically, the ALJ found that Plaintiff could perform such

occupations as:

           (1) order clerk, DOT 1 209.567-014, unskilled, SVP 2

           (2) document preparer, DOT 249.587-018, unskilled SVP 2

           (3) jewelry preparer, DOT 700.687-062, unskilled, SVP 2.

(Tr. 22). The ALJ concluded that Plaintiff had not been under a disability from May

15, 2014, the alleged onset date, through September 30, 2018, the date last insured.

(Tr. 23).

     II.        Analysis

           On appeal, Plaintiff raises two issues: (1) whether the ALJ properly evaluated

Plaintiff’s pain and other subjective symptoms; and (2) whether there was an

unresolved inconsistency between the vocational expert’s testimony and the DOT.

(Doc. 21 at 15-35). The Court will address each issue in turn.

           A.     Whether the ALJ properly evaluated Plaintiff’s pain and other
                  subjective symptoms

           Plaintiff argues that the ALJ erred by not offering sufficient justification for

rejecting Plaintiff’s testimony about her symptoms. (Doc. 21, p. 15). Specifically,

Plaintiff claims the ALJ mischaracterized Plaintiff’s medical records when finding

her physical examinations were generally normal, and also mischaracterized her



1
    DOT refers to the Dictionary of Occupational Titles.


                                                -7-
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 8 of 13 PageID 865




statements regarding anxiety or depression during a September 2017 visit to a

psychiatrist, Dr. Birkmire. (Doc. 21, p. 17).

      A claimant may establish that she is disabled through her own testimony of

pain or other subjective symptoms. Ross v. Comm’r of Soc. Sec., 794 F. App’x 858,

867 (11th Cir. 2019) (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)).

In such a case, a claimant must establish:

             “(1) evidence of an underlying medical condition and either (2)
             objective medical evidence that confirms the severity of the
             alleged pain arising from that condition or (3) that the
             objectively determined medical condition is of such a severity
             that it can be reasonably expected to give rise to the alleged
             pain.”

Id. (quoting Dyer, 395 F.3d at 1210). When evaluating a claimant’s testimony, the

ALJ should consider: “(1) the claimant’s daily activities; (2) the ‘duration,

frequency, and intensity’ of the claimant’s symptoms; (3) ‘[p]recipitating and

aggravating factors’; (4) the effectiveness and side effects of any medications; and

(5) treatment or other measures taken by the claimant to alleviate symptoms.” Id.

(quoting 20 C.F.R. §§ 404.1529(c), 416.929(c)(3)). The ALJ must consider these

factors given all of the evidence of record. Id. And if the ALJ discredits this

testimony, then the ALJ “‘must clearly articulate explicit and adequate reasons for’

doing so.” Id. (quoting Dyer, 395 F.3d at 1210). The ALJ may consider the

consistency of the claimant’s statements along with the rest of the record in order to

reach this determination. Id. “A clearly articulated credibility finding with



                                          -8-
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 9 of 13 PageID 866




substantial supporting evidence in the record will not be disturbed by a reviewing

court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995)); see also Mitchell v.

Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014). And an ALJ’s decision

will be affirmed as long as the decision is not a “broad rejection which is not enough

to enable [a reviewing court] to conclude that the ALJ considered [the claimant’s]

medical condition as a whole.” Dyer, 395 F.3d at 1211 (quotation and backets

omitted).

      In the decision, the ALJ summarized Plaintiff’s testimony. (Tr. 15). He then

determined: “the claimant’s medically determinable impairments could reasonably

be expected to cause the alleged symptoms; however, the claimant’s statements

concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record for

the reasons explained in this decision.” (Tr. 15-16). After summarizing the medical

evidence of record, the ALJ found: “Physical exams were generally normal, with

normal gait, no musculoskeletal tenderness, normal ranges of motion, strength, and

muscle tone, with normal reflexes, no sensory deficits, and no motor deficits, with

normal judgment and insight. (Exhibit 2F).” (Tr. p. 21).

      In discounting her subjective complaints, Plaintiff argues the ALJ’s statement

that her physical examinations were generally normal contradicts the medical

records, which show she suffers from inflammatory polyarthropathy, with



                                         -9-
    Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 10 of 13 PageID 867




tenderness in various areas. (Doc. 21, p. 17). While the Court agrees with the ALJ

that in some areas, Plaintiff’s physical exams were “generally normal,” the Court

takes issue with the ALJ’s characterization that generally Plaintiff had no

musculoskeletal tenderness. (See Tr. 21). Plus, the ALJ’s summary of the medical

records contradicts this conclusion as set forth below. (See Tr. p. 21). This

mischaracterization is crucial given Plaintiff’s testimony concerning her subjective

complaints related to pain and musculoskeletal tenderness. (Tr. 15).

        The ALJ afforded substantial weight to the exam observations of consultative

examiner Alvan Barber, M.D. 2 (Tr. 20). In April 2016, Dr. Barber conducted a

consultative examination, and in his review of systems, Dr. Barber noted positive

muscle and joint pain and discomfort, occurring chronically in the musculoskeletal

system. (Tr. 455-62, 458). He also noted: pain after light touch in the upper

extremities; pain and tenderness in the shoulder, elbow, wrist, finger, and right MCP

joint; pain in the low back; and pain associated with range of motion in the knee,

ankle, and foot. (Tr. 460). As noted by the ALJ, Dr. Barber found +9/18 trigger

points for fibromyalgia. (Tr. 20, 461).

        While in January and February 2017, Plaintiff physical exams were generally

normal, in July 2017, the ALJ found her physical exams mostly normal, “but with


2
 The ALJ gave little weight to Dr. Barber’s opinion other than his exam observations because the
opinion did not set forth specific functional limitations, or even general functional limitations. (Tr.
20).


                                                - 10 -
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 11 of 13 PageID 868




tenderness at the MCPs, CMCs, and wrists with decreased grip strength, tenderness

at the elbows, shoulders, neck, low back, trochanteric region, knees, ankles, and

MTPs.” (Tr. 17). “She was assessed with polyarthropathy, dry eyes, fibromyalgia,

neck pain, low back pain, bilateral osteoarthritis of the knees, anxiety disorder,

hypothyroidism, hyperlipidemia, and GERD.” (Tr. 17). In December 2017, and

again in July 2018, the ALJ noted Plaintiff had mostly normal exams, “but with

positive tender points at the neck, low back, hips, knees, ankles, MTPs, shoulders,

elbows, wrists, CMCs, MCPs, PIPs, and DIPs, with decreased grip strength and

decreased neck range of motion, but no swelling. (Exhibit 9F).” (Tr. 18).

      At the July 2018 exam, the ALJ claims Plaintiff reported no muscle pain or

joint pain. (Tr. 18). Yet at this exam, Plaintiff reported she had pain in her low back,

scattered digits, hips, intermittent knee, neck, shoulder, elbow, wrist, thumb MCP,

and IP, with difficulty gripping and morning stiffness that lasts all day. (Tr. 545).

And upon general examination, the examiner found tenderness at the neck, low back,

hips, knees, ankles, MTPs, shoulders, elbows, wrists, CMCs, MCPs, PIPs, DIPs,

with decreased grip strength, and decreased neck range of motion. (Tr. 545). Plaintiff

was assessed with pain in the hand, shoulder, ankle, foot joints, and low back, as

well as osteoarthritis of knee. (Tr. 545-46).

      The Court finds the ALJ’s articulated reason to discredit Plaintiff’s subjective

complaints – that she had generally normal exams with no musculoskeletal



                                         - 11 -
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 12 of 13 PageID 869




tenderness – is not supported by substantial evidence. (Tr. 21). Many of Plaintiff’s

examinations showed pain and musculoskeletal tenderness and are therefore not

“generally normal.” And many of Plaintiff’s subjective complaints involve pain and

musculoskeletal tenderness. (See Tr. 15). For these reasons, the Court remands this

action to the Commissioner for further consideration of Plaintiff’s subjective

complaints.

      Upon remand, the Commissioner’s reconsideration of Plaintiff’s subjective

complaints may affect the consideration of Rex A. Birkmire, M.D.’s opinion and

may alter the step five analysis. For these reasons, the Court defers addressing the

other issues raised by Plaintiff.

   III.   Conclusion

      The decision of the Commissioner is REVERSED, and this action is

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for the Commissioner

to reconsider Plaintiff’s subjective complaints in light of the medical and other

evidence of record and reconsider the step five analysis. The Clerk of Court is

directed to enter judgment consistent with this opinion, terminate any motions and

deadlines, and thereafter close the file.




                                            - 12 -
 Case 6:20-cv-00618-DNF Document 23 Filed 08/20/21 Page 13 of 13 PageID 870




      DONE and ORDERED in Fort Myers, Florida on August 20, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                   - 13 -
